UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1908



JOY HICKS,

                                             Plaintiff - Appellant,

         versus

PRINCE GRAVES HOMES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-96-321)


Submitted:   November 21, 1996           Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Joy Hicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order summarily dis-

missing the complaint as frivolous. We have reviewed the record and

the district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Hicks v. Prince Graves
Homes, No. CA-96-321 (M.D.N.C. June 13, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2